Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karri et al. (U.S. Pub No. 2015/0271755 A1). 


1. Karri discloses a method comprising: receiving, at a first user equipment (UE) device, a configuration for a first timer [par 0004, The values specified by the LTE wireless network's inactivity timers can be selected to conserve radio frequency resources (e.g., by disconnecting signaling connections for inactive wireless communication devices) and/or to minimize radio resource control signaling traffic (e.g., by avoiding repeated disconnections and re-connections by a wireless communication device with the LTE wireless network). The selection of values for inactivity timers, however, can be not optimal for conserving battery power of the wireless communication device]; receiving, par 0033, 0045, 0099, 0103, The eNodeB 210 can schedule radio resources for the UE 202 and provide indications of radio resource allocations using signaling messages communicated in a physical downlink control channel (PDCCH). The UE 202 can monitor the PDCCH to determine when radio resources are assigned to the particular UE 202 for downlink transmission from the eNodeB 210 or for uplink transmission to the eNodeB 210. The eNodeB 210 can communicate the PDCCH using transmit diversity. By way of example, the LTE compliant UE 1204 can communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.1, and the LTE compliant UE 208 may be configured to communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.3. In the single carrier scenario, LTE compliant UEs, 1204 and 2108, employ individual standard-designated system bandwidths that limit achievable data rate throughput to roughly 300 Mbits/sec. in the DL, and roughly 75 Mbits/sec. in the UL (real world implementations may vary], activating the first timer in accordance with the received configuration [par 0039, 0054, As a radio resource control (RRC) inactivity timer can be set to a value on the order of multiple seconds, while the M sub-frames can correspond to a time period on the order of milliseconds, the methods and apparatuses described herein can provide significant power savings. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length. As such, a method to reduce power consumption during the timer period between the last data packet and the RRC connection release can improve battery power life. When the wireless communication device 102 is configured to operate in a c-DRX mode, following the last data packet]; prohibiting the first UE device from transmitting a bitrate query to the base station when the first timer is running [par 0052, An amount of data activity during the connection setup time period is governed by communication of control signaling, which in general does not require a high bandwidth, high data rate transmission. The data activity during the data transfer time period can be characterized by data traffic patterns for the type of communication session ongoing, e.g., as illustrated by the different data traffic patterns shown in FIG. 4. Following the data transfer time period, while the RRC inactivity timer is counting, no data traffic can be communicated. During each of the three distinct time periods, wireless circuitry in the UE 202 can be configured to balance performance (e.g., reliability and/or data throughput) against power consumption (e.g., to save limited battery resources], upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call, stopping the first timer [par 0045, 0053,0054 When the rate m/M falls below a rate threshold value, and when a measured signal strength and/or quality, e.g., an SINR value, indicates that the PDCCH (or other signaling channels) can be reliably received using a single receiver, the UE 202 can be configured to use a single receiver rather than multiple receivers. During the inactive time periods between the bursts of data packets, when no data is being transferred, the wireless communication device 102 can likely operate in a single receive signal chain (no receive diversity) configuration. The data traffic pattern 610 illustrates the wireless communication device 102 (UE 202) wake time periods with the c-DRX mode enabled. The LTE wireless network 200 can configure the wireless communication device 102 to wait for a time period, specified by a value for a c-DRX inactivity timer, after a data packet is received before reconfiguring to sleep to conserve power. The value for the c-DRX inactivity timer can be less than the value for the RRC connection release time. Upon expiration of the RRC inactivity timer, the wireless communication device 102 can receive an RRC connection release message from the wireless network 200, e.g., from the eNodeB 210, and can enter an idle mode. The relatively long time period between the end of the last data packet and the RRC connection release can occur for any data communication session, irrespective of the data traffic type occurring during the data communication session. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length]
	

6. Karri discloses a user equipment (UE) device comprising: a receiver configured to: receive, from a base station serving the UE device, a configuration for a first timer[par 0004, The values specified by the LTE wireless network's inactivity timers can be selected to conserve radio frequency resources (e.g., by disconnecting signaling connections for inactive wireless communication devices) and/or to minimize radio resource control signaling traffic (e.g., by avoiding repeated disconnections and re-connections by a wireless communication device with the LTE wireless network). The selection of values for inactivity timers, however, can be not optimal for conserving battery power of the wireless communication device], and receive, a recommended par 0033, 0045, 0099, 0103, The eNodeB 210 can schedule radio resources for the UE 202 and provide indications of radio resource allocations using signaling messages communicated in a physical downlink control channel (PDCCH). The UE 202 can monitor the PDCCH to determine when radio resources are assigned to the particular UE 202 for downlink transmission from the eNodeB 210 or for uplink transmission to the eNodeB 210. The eNodeB 210 can communicate the PDCCH using transmit diversity. By way of example, the LTE compliant UE 1204 can communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.1, and the LTE compliant UE 208 may be configured to communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.3. In the single carrier scenario, LTE compliant UEs, 1204 and 2108, employ individual standard-designated system bandwidths that limit achievable data rate throughput to roughly 300 Mbits/sec. in the DL, and roughly 75 Mbits/sec. in the UL (real world implementations may vary], and a controller coupled to the receiver, the controller configured to: activate the first timer in accordance with the received configuration[par 0039, 0054, As a radio resource control (RRC) inactivity timer can be set to a value on the order of multiple seconds, while the M sub-frames can correspond to a time period on the order of milliseconds, the methods and apparatuses described herein can provide significant power savings. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length. As such, a method to reduce power consumption during the timer period between the last data packet and the RRC connection release can improve battery power life. When the wireless communication device 102 is configured to operate in a c-DRX mode, following the last data packet], prohibit the UE device from transmitting a bitrate query to the base station when the first timer is running [par 0052, An amount of data activity during the connection setup time period is governed by communication of control signaling, which in general does not require a high bandwidth, high data rate transmission. The data activity during the data transfer time period can be characterized by data traffic patterns for the type of communication session ongoing, e.g., as illustrated by the different data traffic patterns shown in FIG. 4. Following the data transfer time period, while the RRC inactivity timer is counting, no data traffic can be communicated. During each of the three distinct time periods, wireless circuitry in the UE 202 can be configured to balance performance (e.g., reliability and/or data throughput) against power consumption (e.g., to save limited battery resources], stop the first timer, upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call [par 0045, 0053,0054 When the rate m/M falls below a rate threshold value, and when a measured signal strength and/or quality, e.g., an SINR value, indicates that the PDCCH (or other signaling channels) can be reliably received using a single receiver, the UE 202 can be configured to use a single receiver rather than multiple receivers. During the inactive time periods between the bursts of data packets, when no data is being transferred, the wireless communication device 102 can likely operate in a single receive signal chain (no receive diversity) configuration. The data traffic pattern 610 illustrates the wireless communication device 102 (UE 202) wake time periods with the c-DRX mode enabled. The LTE wireless network 200 can configure the wireless communication device 102 to wait for a time period, specified by a value for a c-DRX inactivity timer, after a data packet is received before reconfiguring to sleep to conserve power. The value for the c-DRX inactivity timer can be less than the value for the RRC connection release time. Upon expiration of the RRC inactivity timer, the wireless communication device 102 can receive an RRC connection release message from the wireless network 200, e.g., from the eNodeB 210, and can enter an idle mode. The relatively long time period between the end of the last data packet and the RRC connection release can occur for any data communication session, irrespective of the data traffic type occurring during the data communication session. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length].


11.  Karri disclose a system comprising: a base station; and a first user equipment (UE) device being served by the base station, the first UE device comprising: a receiver configured to: receive, from the base station, a configuration for a first timer[par 0004, The values specified by the LTE wireless network's inactivity timers can be selected to conserve radio frequency resources (e.g., by disconnecting signaling connections for inactive wireless communication devices) and/or to minimize radio resource control signaling traffic (e.g., by avoiding repeated disconnections and re-connections by a wireless communication device with the LTE wireless network). The selection of values for inactivity timers, however, can be not optimal for conserving battery power of the wireless communication device]; and receive a recommended bitrate from the base station, the recommended bitrate to be used for a call between the first UE device and a second UE device, the call being either a Voice over Long-Term Evolution (VoLTE) call or a Video over Long-Term Evolution (ViLTE) call[ [par 0033, 0045, 0099, 0103, The eNodeB 210 can schedule radio resources for the UE 202 and provide indications of radio resource allocations using signaling messages communicated in a physical downlink control channel (PDCCH). The UE 202 can monitor the PDCCH to determine when radio resources are assigned to the particular UE 202 for downlink transmission from the eNodeB 210 or for uplink transmission to the eNodeB 210. The eNodeB 210 can communicate the PDCCH using transmit diversity. By way of example, the LTE compliant UE 1204 can communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.1, and the LTE compliant UE 208 may be configured to communicate with the eNodeB base station 1202 (in the DL or the UL) via a single frequency resource F.sub.3. In the single carrier scenario, LTE compliant UEs, 1204 and 2108, employ individual standard-designated system bandwidths that limit achievable data rate throughput to roughly 300 Mbits/sec. in the DL, and roughly 75 Mbits/sec. in the UL (real world implementations may vary], a controller coupled to the receiver, the controller configured to: activate the first timer in accordance with the received configuration[par 0039, 0054, As a radio resource control (RRC) inactivity timer can be set to a value on the order of multiple seconds, while the M sub-frames can correspond to a time period on the order of milliseconds, the methods and apparatuses described herein can provide significant power savings. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length. As such, a method to reduce power consumption during the timer period between the last data packet and the RRC connection release can improve battery power life. When the wireless communication device 102 is configured to operate in a c-DRX mode, following the last data packet], prohibit the first UE device from transmitting a bitrate query to the base station when the first timer is running [par 0052, An amount of data activity during the connection setup time period is governed by communication of control signaling, which in general does not require a high bandwidth, high data rate transmission. The data activity during the data transfer time period can be characterized by data traffic patterns for the type of communication session ongoing, e.g., as illustrated by the different data traffic patterns shown in FIG. 4. Following the data transfer time period, while the RRC inactivity timer is counting, no data traffic can be communicated. During each of the three distinct time periods, wireless circuitry in the UE 202 can be configured to balance performance (e.g., reliability and/or data throughput) against power consumption (e.g., to save limited battery resources], stop the first timer, upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call [par 0045, 0053,0054 When the rate m/M falls below a rate threshold value, and when a measured signal strength and/or quality, e.g., an SINR value, indicates that the PDCCH (or other signaling channels) can be reliably received using a single receiver, the UE 202 can be configured to use a single receiver rather than multiple receivers. During the inactive time periods between the bursts of data packets, when no data is being transferred, the wireless communication device 102 can likely operate in a single receive signal chain (no receive diversity) configuration. The data traffic pattern 610 illustrates the wireless communication device 102 (UE 202) wake time periods with the c-DRX mode enabled. The LTE wireless network 200 can configure the wireless communication device 102 to wait for a time period, specified by a value for a c-DRX inactivity timer, after a data packet is received before reconfiguring to sleep to conserve power. The value for the c-DRX inactivity timer can be less than the value for the RRC connection release time. Upon expiration of the RRC inactivity timer, the wireless communication device 102 can receive an RRC connection release message from the wireless network 200, e.g., from the eNodeB 210, and can enter an idle mode. The relatively long time period between the end of the last data packet and the RRC connection release can occur for any data communication session, irrespective of the data traffic type occurring during the data communication session. The LTE wireless network 200 can establish a value for the RRC inactivity timer, which in some embodiments can be on the order of 10 seconds in length].


4.  	Claims 2, 3, 7, 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri et al. (U.S. Pub No. 2015/0271755 A1) in view of Schwartz (U.S. Patent No. 8,375,124

2. Karri conveys the method of claim 1, Karri fail to show further comprises: upon receiving the recommended bitrate, restarting the first timer.
 	In an analogous art Schwartz show further comprises: upon receiving the recommended bitrate, restarting the first timer [col 3, In 53-61, The hosted storage system keeps a timer on the data object upload, where the hosted storage system starts and resets the timer each time a portion of the data object has been received].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.

3. Karri create the method of claim 1, Karri fail to show further comprises: upon receiving the recommended bitrate, stopping the first timer.
 	In an analogous art Schwartz show further comprises: upon receiving the recommended bitrate, stopping the first timer [col 7, In 34-39, If more of the object has been received prior to the timer expiring, the garbage collector 122 can reset the timer. In the event that the whole data object is received, the garbage collector 122 can stop the timer associated with the data object].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.

7. Karri and Schwartz illustrate the UE device of claim 6, Karri fail to show wherein the controller is further configured to restart the first timer, upon receiving the recommended bitrate.
 	In an analogous Schwartz show wherein the controller is further configured to restart the first timer, upon receiving the recommended bitrate[col 3, In 53-61, The hosted storage system keeps a timer on the data object upload, where the hosted storage system starts and resets the timer each time a portion of the data object has been received].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.

8. Karri and Schwartz illustrate the UE device of claim 6, Karri fail to show wherein the controller is further configured to stop the first timer, upon receiving the recommended bitrate.
 	In an analogous art Schwartz show wherein the controller is further configured to stop the first timer, upon receiving the recommended bitrate[col 7, In 34-39, If more of the object has been received prior to the timer expiring, the garbage collector 122 can reset the timer. In the event that the whole data object is received, the garbage collector 122 can stop the timer associated with the data object].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.


12. Karri provide the system of claim 11, Karri fail to show wherein the controller of the first UE device is further configured to restart the first timer, upon receiving the recommended bitrate.
[col 3, In 53-61, The hosted storage system keeps a timer on the data object upload, where the hosted storage system starts and resets the timer each time a portion of the data object has been received].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.


13. Karri display the system of claim 11, Karri fail to show wherein the controller of the first UE device is further configured to stop the first timer, upon receiving the recommended bitrate.
 	In an analogous art Schwartz show wherein the controller of the first UE device is further configured to stop the first timer, upon receiving the recommended bitrate[col 7, In 34-39, If more of the object has been received prior to the timer expiring, the garbage collector 122 can reset the timer. In the event that the whole data object is received, the garbage collector 122 can stop the timer associated with the data object].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Schwartz because provide a remote user the ability to store data files without acquiring additional local storage resources.

s 4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri et al. (U.S. Pub No. 2015/0271755 A1) in view of Nagasaka (U.S. Pub No. 2016/0112921 Al). B1).

4. Karri defines the method of claim 1, Karri fail to show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires.
 	In an analogous art Nagasaka show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires [par 0159, UE transmits and receives the traffic with the AP 300 and transmits and receives the traffic with the eNB 200 to prevent the eNB timer from expiring (or to stop the eNB timer)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Nagasaka because this would effectively control the offload to transfer the traffic load of a cellular base station to an access point.

9.  Karri create the UE device of claim 6, Karri fail to show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires.
 	In an analogous art Nagasaka show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires[par 0159, UE transmits and receives the traffic with the AP 300 and transmits and receives the traffic with the eNB 200 to prevent the eNB timer from expiring (or to stop the eNB timer)].



14. Karri define the system of claim 11, Karri fail to show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires.
 	In an analogous art Nagasaka show wherein the configuration prevents the first UE device from stopping the first timer before the first timer expires[par 0159, UE transmits and receives the traffic with the AP 300 and transmits and receives the traffic with the eNB 200 to prevent the eNB timer from expiring (or to stop the eNB timer)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Nagasaka because this would effectively control the offload to transfer the traffic load of a cellular base station to an access point.


6.  	Claims 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karri et al. (U.S. Pub No. 2015/0271755 A1) in view of Nylander et al. (U.S. Pub No. 2017/0353844 Al). B1).


5. Karri demonstrates the method of claim 1,further comprises: upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call allowing the first UE device to transmit a bitrate query to the base station [par 0041, when measured receive signal conditions indicate that reception of the PDCCH is reliable, e.g., based on a measured SINR value exceeding a SINR threshold value, and when a downlink data traffic scheduling (resource grant) rate is less than a traffic threshold percentage value, e.g., less than m sub-frames include downlink radio resource grants during a recent past time window of M sub-frames. In an embodiment, the wireless communication device can be reconfigured to single receiver mode when the downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions, e.g., based on recent RI values communicated by the wireless network to the wireless communication device. In an embodiment, when downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions indicate rank two, the wireless communication device reports a rank indicator preference of one to the wireless network before reconfiguring to a single receive chain mode of operation]
	Karri fail show prohibiting the first UE device from transmitting another bitrate query when the second timer is running.
 	In an analogous art Nylander show prohibiting the first UE device from transmitting another bitrate query when the second timer is running [par 0014, 0098, the service delivery information include any of a recommended Media Rate, a recommended frame size, a recommended bit rate for the service, a buffer status (for example, the mobile device informing the node in the RAN of its buffer status). The interaction device 21 sends a cancel message to the client at the UE 1. The UE 1 stops sending buffer info. Alternatively, the interaction device 21 could just drop the message from the UE 1, and the lack of response would inform the UE 1 that the signaling is not supported by this RAN node. IDLE connect state change is not an issue because buffer status information is sent with a frequency higher than RAN timers for RAB tear down].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Nylander because this would provide an improvement to the QoE of an end user by optimizing service delivery of data to a UE and to minimize signalling required between a mobile device.

 	

10. Karri creates the UE device of claim 6, wherein the controller is further configured to: allow the UE device to transmit a bitrate query to the base station, upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call [par 0041, when measured receive signal conditions indicate that reception of the PDCCH is reliable, e.g., based on a measured SINR value exceeding a SINR threshold value, and when a downlink data traffic scheduling (resource grant) rate is less than a traffic threshold percentage value, e.g., less than m sub-frames include downlink radio resource grants during a recent past time window of M sub-frames. In an embodiment, the wireless communication device can be reconfigured to single receiver mode when the downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions, e.g., based on recent RI values communicated by the wireless network to the wireless communication device. In an embodiment, when downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions indicate rank two, the wireless communication device reports a rank indicator preference of one to the wireless network before reconfiguring to a single receive chain mode of operation]
 	Karri fail to show activate a second timer, upon transmission of the bitrate query, and prohibit the UE device from transmitting another bitrate query when the second timer is running.
 	In an analogous art Nylander show activate a second timer, upon transmission of the bitrate query [par 0087, For handover between different RANs the client at the UE 1 is aware of handover and when a change is found a new request is sent to a new node in the new RAN. For IDLE connect state changes a maximum inactivity time parameter is sent down to the client. The inactivity timer is lower than the RAB inactivity timer];, and prohibit the UE device from transmitting another bitrate query when the second timer is running [par 0014, 0098, the service delivery information include any of a recommended Media Rate, a recommended frame size, a recommended bit rate for the service, a buffer status (for example, the mobile device informing the node in the RAN of its buffer status). The interaction device 21 sends a cancel message to the client at the UE 1. The UE 1 stops sending buffer info. Alternatively, the interaction device 21 could just drop the message from the UE 1, and the lack of response would inform the UE 1 that the signaling is not supported by this RAN node. IDLE connect state change is not an issue because buffer status information is sent with a frequency higher than RAN timers for RAB tear down].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Nylander because this would provide an improvement to the QoE of an end user by optimizing service delivery of data to a UE and to minimize signalling required between a mobile device.


15. Karri disclose the system of claim 11, wherein the controller of the first UE device is further configured to: allow the first UE device to transmit a bitrate query to the base station, upon receiving a recommended bitrate that is below a Guaranteed Bit Rate (GBR) for the call [par 0041, when measured receive signal conditions indicate that reception of the PDCCH is reliable, e.g., based on a measured SINR value exceeding a SINR threshold value, and when a downlink data traffic scheduling (resource grant) rate is less than a traffic threshold percentage value, e.g., less than m sub-frames include downlink radio resource grants during a recent past time window of M sub-frames. In an embodiment, the wireless communication device can be reconfigured to single receiver mode when the downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions, e.g., based on recent RI values communicated by the wireless network to the wireless communication device. In an embodiment, when downlink data traffic falls below the threshold percentage value and the most recent downlink transmissions indicate rank two, the wireless communication device reports a rank indicator preference of one to the wireless network before reconfiguring to a single receive chain mode of operation].
	Karri  fail to show activate a second timer, upon transmission of the bitrate query, and prohibit the first UE device from transmitting another bitrate query when the second timer is running.
 	In an analogous art Nylander show activate a second timer, upon transmission of the bitrate query [par 0087, For handover between different RANs the client at the UE 1 is aware of handover and when a change is found a new request is sent to a new node in the new RAN. For IDLE connect state changes a maximum inactivity time parameter is sent down to the client. The inactivity timer is lower than the RAB inactivity timer], and prohibit the first UE device from transmitting another bitrate query when the second timer is running [par 0014, 0098, the service delivery information include any of a recommended Media Rate, a recommended frame size, a recommended bit rate for the service, a buffer status (for example, the mobile device informing the node in the RAN of its buffer status). The interaction device 21 sends a cancel message to the client at the UE 1. The UE 1 stops sending buffer info. Alternatively, the interaction device 21 could just drop the message from the UE 1, and the lack of response would inform the UE 1 that the signaling is not supported by this RAN node. IDLE connect state change is not an issue because buffer status information is sent with a frequency higher than RAN timers for RAB tear down].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Karri and Nylander because this would provide an 





Response to Arguments
Given the disqualification of Kyocera as a prior art reference, Applicants submit that Wu and Ahn do not teach or suggest every limitation of any of independent claims 1,6, and 11. Accordingly, Applicants respectfully request withdrawal of the rejection of independent claims 1, 6, and 11.

Applicant arguments are moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468